Citation Nr: 0923740	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C, on a 
direct basis and as secondary to service-connected infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1972 to 
February 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended) and 3.326(a) (2008).  The Board finds that 
additional development is necessary to satisfy VA's 
obligations under the VCAA.  Specifically, corrective VCAA 
notice should be sent and a VA medical opinion should be 
obtained.

First, although the Veteran initially claimed service 
connection for hepatitis C on a direct basis, he amended his 
argument in his January 2007 substantive appeal to include a 
claim for secondary service-connection.  Specifically, he 
contends that he contracted hepatitis C from the residuals of 
having been infected with the hepatitis A virus.  [In March 
2006, the examiner who had conducted an August 2005 VA 
examination and who had rendered a prior opinion in a January 
2006 addendum concluded that "the veteran's diagnosis of 
infectious hepatitis in service . . . was most likely 
hepatitis A."]  As such, the Veteran has essentially 
requested that hepatitis C be considered as secondary to his 
service-connected infectious hepatitis.  

Although this secondary service connection argument was 
raised in January 2007, the applicable secondary service 
connection laws and regulations have not yet been sent to the 
Veteran.  As such, corrective VCAA notice must be sent.

Further, the evidence of record establishes that the Veteran 
is currently diagnosed with hepatitis C.  There is also no 
dispute that he is service-connected for infectious 
hepatitis.  However, the claims file does not contain a 
competent opinion addressing whether the Veteran's hepatitis 
C is proximately due to or the result of his service-
connected infectious hepatitis.  Such an opinion is necessary 
in order to fairly consider the secondary service connection 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA 
notice pertaining to the issue of 
entitlement to service connection for 
hepatitis C, on a direct basis and as 
secondary to the service-connected 
infectious hepatitis.  Such notification 
must include the criteria necessary to 
substantiate his hepatitis C claim on 
direct and secondary bases.  

2.  Arrange for a health care provider 
to review the claims folder and state 
whether it is at least as likely as not 
that the Veteran's hepatitis C is 
proximately due to or the result of his 
service-connected infectious hepatitis.  

If it is determined that an objective 
examination is required in order to 
fully respond to this inquiry, then one 
should be ordered and all necessary 
tests should be accomplished.  Any 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  

The claims folder must be reviewed in 
conjunction with any examination 
conducted or opinion(s) reached.  

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, as 
appropriate.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


